





FOX FACTORY HOLDING CORP.
EMPLOYMENT AGREEMENT
(Wes Allinger)
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is executed on August 29, 2013,
between Fox Factory, Inc., a California corporation (the “Company”), and Wes
Allinger (“Executive”).
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company (or, as applicable, a Subsidiary of the Company),
upon the terms and conditions set forth in this Agreement for the period
beginning on the date hereof and ending as provided in paragraph 4 hereof. The
employment relationship between Executive and the Company and any Subsidiary
shall at all times be “at-will.” This means that the employment relationship is
at the “will” of Executive and the Company and either Executive or the Company
may elect to terminate the employment relationship at any time, for no
particular reason or cause, upon notice to the other (including, if applicable,
any notice required by Section 4(a)(v) or (vi) below), without further
obligation to one another except as provided herein.


2.Position and Duties.


(a)Executive shall serve as the Vice President and General Manager, Mountain
Bike of the Company (such division being referred to herein as the “Division”)
and shall have the normal duties, responsibilities, functions and authority
customarily associated with such position and such other duties and
responsibilities as may be assigned from time to time to Executive by the Chief
Executive Officer of the Company, all subject to the power and authority of the
Company’s Board of Directors (the “Board”) and Executive Committee of the Board
(the “Executive Committee”) to expand or limit such duties, responsibilities,
functions and authority and to overrule actions of officers of the Company.


(b)Executive shall report to the Company Senior Vice President, Business
Divisions and Executive shall devote Executive’s full-time energies and
attention to the business and affairs of the Company and its Subsidiaries.
Executive shall perform Executive’s duties, responsibilities and functions to
the Company and its Subsidiaries hereunder in a diligent, trustworthy,
professional, ethical and efficient manner and shall comply with the policies
and procedures of the Company and its Subsidiaries and will cooperate fully with
the Board in the advancement of the best interests of the Company. So long as
Executive is employed by the Company or any Subsidiary, Executive shall not,
except as provided herein or without the prior written consent of the Board,
render to any other person, corporation, firm, company, joint venture or other
entity any services of any kind for compensation, or engage in any other
activity, that would compete with the Company or its Subsidiaries, and/or
interfere with the performance of Executive’s duties for the Company and its
Subsidiaries. Notwithstanding, Executive may engage in charitable, civic,
fraternal and trade association activities that do not interfere materially with
Executive’s obligations to the Company or any Subsidiary. Further, nothing in
this Agreement shall limit Executive’s ability to: (i) serve as a member of any
board of directors for any non-profit organization, so long as such membership
does not interfere materially or conflict with Executive’s obligations to the
Company or any Subsidiary; or (ii) as otherwise





--------------------------------------------------------------------------------





agreed by the Board in writing. Executive represents and warrants that Executive
does not now, and will not during the Term of employment hereunder, have any
financial interest in any competitor, supplier or customer of the Company or its
Subsidiaries; provided that passive ownership (i.e., Executive does not directly
or indirectly participate in the business or management of the applicable
entity) of less than 5% of the stock of a publicly-held corporation whose stock
is traded on a national securities exchange shall not be deemed to be a
financial interest in a competitor, supplier or customer of the Company or its
Subsidiaries.


(c)For purposes of this Agreement, “Subsidiary” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, now or hereafter, owned directly or indirectly by the Company.


(d)For purposes of this Agreement, “Section 409A” shall mean Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder.


3.Compensation and Benefits.


(a)Base Salary. Executive’s base salary shall be $215,000 per annum (the “Base
Salary”), to be paid in accordance with the Company’s customary payroll
practices. Executive’s Base Salary (as defined below) will be reviewed on an
annual basis by the Compensation Committee of the Board (the “Compensation
Committee”) and may be increased (or decreased as part of substantially similar
reductions applicable to all executives) from time to time thereafter, at the
discretion of the Compensation Committee.


(b)Performance Bonus. Beginning with the fiscal year ending December 31, 2013,
Executive will be eligible to receive a bonus (the “Performance Bonus”) based on
three levels: minimum, target and maximum. The bonus for Executive at each level
will be comprised of an objective component based on the achievement of (i)
EBITDA targets (the “EBITDA Bonus”) and (ii) the EBITDA targets of the Division
(the “Division EBITDA Bonus”), and a discretionary component based on the
achievement of individual performance ratings (the “Individual Performance
Rating Criteria”) established by the Chief Executive Officer (the “Rating
Bonus”). The term “Executive’s Base Salary” means the Executive’s actual base
salary, exclusive of any other compensation received by Executive regardless of
form, received in the fiscal year for which the Performance Bonus is to be
calculated. The term “EBITDA” means the earnings before interest, taxes,
depreciation and amortization of the Company on a consolidated basis, calculated
in accordance with generally accepted accounting principles utilized in
determining the Target EBITDA (as defined below) and applied on a consistent
basis (or in the case of determining the Division’s EBITDA, the portion of
EBITDA attributable to the Division and calculated in accordance with the
generally accepted accounting principles used in determining Division Target
EBITDA (as defined below) and applied on a consistent basis). Furthermore,
non-operating income, currency translation impact, gains and losses attributable
to the disposal of Company and/or its Subsidiaries’ assets, management fees paid
to Compass Group Management LLC or any affiliate thereof, and stock compensation
expenses shall be excluded from the calculation of EBITDA in accordance with
generally accepted accounting principles. Additionally, from time to time the
Compensation Committee, in its sole discretion, may elect to exclude other
non-recurring expenses from the calculation of EBITDA. All determinations of
EBITDA shall be derived from the Company’s annual audited financial statements
and determined by the Compensation Committee, whose determination shall be
conclusive and final. Each Performance Bonus under this Section 3(b) shall be
paid in cash, in a lump sum, within the same calendar year in which the Company
receives its audited financials for such fiscal year.
(i)Minimum Target. If, for a particular year, the Company’s EBITDA for the year
is less than Target EBITDA (as defined below) but equals or exceeds 90% of
Target EBITDA, then Executive’s EBITDA Bonus shall be equal to the product of
(A) 10% plus the product of 1% times each full





--------------------------------------------------------------------------------





one percentage point positive variance to 90% of Target EBITDA, times
(B) Executive’s Base Salary. For example, if actual EBITDA is 97.6% of Target
EBITDA, then Executive’s EBITDA Bonus shall be equal to 17% times Executive’s
Base Salary (10% + (1% x 7) = 17%). For clarity, if EBITDA is under 90% of
Target EBITDA, then Executive shall not receive any bonus based on EBITDA.    


(ii)Target Level. If, for a particular year, the Company’s EBITDA for the year
is more than Target EBITDA but less than 110% of Target EBITDA, then Executive’s
EBITDA Bonus shall be equal to the product of (A) 20% plus the product of 1%
times each full one percentage point positive variance to Target EBITDA, times
(B) Executive’s Base Salary. For example, if actual EBITDA is 107.6% of Target
EBITDA, then Executive’s EBITDA Bonus shall be equal to 27% times Executive’s
Base Salary (20% + (1% x 7) = 27%).


(iii)Maximum Target. If, for a particular year, the Company’s EBITDA for the
year equals or exceeds 110% of Target EBITDA, then Executive’s EBITDA Bonus
shall be equal to (A) 30% times (B) Executive’s Base Salary.


(iv)Division Minimum Target. If, for a particular year, the Division’s EBITDA
for the year is less than Division Target EBITDA but equals or exceeds 90% of
Division Target EBITDA, then Executive’s Division EBITDA Bonus shall be equal to
the product of (i) 4% plus the product of 0.40% times each full one percentage
point positive variance to 90% of Division Target EBITDA, times (ii) Executive’s
Base Salary. For example, if Division’s actual EBITDA is 97.6% of Division
Target EBITDA, then Executive’s Division EBITDA Bonus shall be equal to 6.8%
times Executive’s Base Salary (4% + (0.40% x 7) = 6.8%). For clarity, if
Division’s EBITDA is under 90% of Division Target EBITDA, then Executive shall
not receive any bonus based on Division EBITDA.    


(v)Division Target Level. If, for a particular year, the Division’s EBITDA for
the year is more than Division Target EBITDA but less than 110% of Division
Target EBITDA, then Executive’s Division EBITDA Bonus shall be equal to the
product of (i) 8% plus the product of 0.40% times each full one percentage point
positive variance to Division Target EBITDA, times (ii) Executive’s Base Salary.
For example, if Division’s actual EBITDA is 107.6% of Division Target EBITDA,
then Executive’s Division EBITDA Bonus shall be equal to 10.8% times Executive’s
Base Salary (8% + (0.40% x 7) = 10.8%).


(vi)Division Maximum Target. If, for a particular year, the Division’s EBITDA
for the year equals or exceeds 110% of Division Target EBITDA, then Executive’s
Division EBITDA Bonus shall be equal to (i) 12% times (ii) Executive’s Base
Salary.


(vii)Rating Bonus. If, for a particular year, the Company’s EBITDA for the year
equals or exceeds 90% of Target EBITDA (for clarity, if EBITDA is under 90% then
Rating Bonus will not be considered or awarded), then if the Compensation
Committee determines, in its sole discretion, that Executive achieved an
Individual Rating Criteria as set forth in the chart below, then the
Compensation Committee shall further determine the corresponding Rating Bonus
percentage based on the chart below. For example, if the Compensation Committee
so determines that Executive’s achievement of the Individual Rating Criteria was
a 6.00, then Executive’s Rating Bonus shall be equal to 6% of the Executive’s
Base Salary. If the Compensation Committee so determines that Executive’s
achievement of the Individual Rating Criteria was a 7.50, then Executive’s
Rating Bonus shall be equal to 12% of the Executive’s Base Salary. If the
Compensation Committee so determines that Executive’s achievement of the
Individual Rating Criteria was a 9.00, then Executive’s Rating Bonus shall be
equal to 18% of the Executive’s Base Salary. The Compensation Committee may, in
its sole discretion, determine that Executive’s Rating Bonus exceed that
indicated by Executive’s Individual Rating Criteria.





--------------------------------------------------------------------------------





Individual Rating
Rating Bonus (percent)
6.00 - 6.49
6.00%
6.50 - 6.99
8.00%
7.00 - 7.49
10.00%
7.50 - 7.99
12.00%
8.00 - 8.49
14.00%
8.50 - 8.99
16.00%
9.00 +
18.00%



(viii)Definitions of Target EBITDA and Division Target EBITDA. For purposes of
this Agreement, "Target EBITDA" means, for each fiscal year, the EBITDA set
forth in the operating budget of the Company, as approved by the Board, for the
particular year and "Division Target EBITDA" means, for each fiscal year, the
Division EBITDA set forth in the operating budget of the Company, as approved by
the Board, for the particular year.


(ix)2013 Performance Bonus Pro Rated.  Executive’s Performance Bonus shall be
pro-rated for the fiscal year ending December 31, 2013, by multiplying (A) the
bonus Executive would otherwise have received if Executive had been an employee
for the entire fiscal year by (B) a fraction, the numerator of which is the
number of days from (and including) the Effective Date through (and including)
December 31, 2013, and the denominator of which is 365.


(x)Continued Employment Requirement.  In order to encourage and reward
longevity, except as otherwise specifically provided in Section 4(b)(ii) hereof,
Executive shall not be entitled to any Performance Bonus unless Executive is
employed by the Company on the day on which the Company actually pays
performance bonuses to its executives.


(c)Employee Benefits. Executive shall be included, to the extent eligible under
the terms and conditions, as such terms and conditions may be established or
changed from time to time by the Board in its sole discretion, in any and all of
the Company plans providing benefits for its executives. Except as otherwise
provided herein, nothing contained herein shall obligate the Company to adopt or
maintain any benefit plan and nothing herein shall restrict the Company’s right
in its sole discretion to adopt, modify or otherwise alter, in whole or in part,
any and/or all of its benefit plans, provided that such adoption, abolition,
modification or alteration is of general effect and applicable to all of the
Company’s employees and/or officers under such plans.


(d)Paid Time Off. Executive shall be entitled to a minimum of four weeks’ paid
time off each fiscal year in accordance with the policies of the Company in
effect for its executive officers from time to time. Executive shall take paid
time off at such time or times as shall be approved by the Company, which
approval shall not be withheld unreasonably.


(e)Business Expenses. The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in the course of performing Executive’s
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.


(f)Payroll Withholdings. From each payment to Executive of Base Salary and
bonus, if any, the Company will report, withhold and pay to the proper
governmental authorities any and all amounts required by law to be withheld for
federal, state and local income and employment taxes, and any and all





--------------------------------------------------------------------------------





other amounts required by law to be reported and/or withheld from Executive’s
wages. The Company will also deduct from Executive’s salary payments those sums
authorized by Executive in writing and approved by the Company. The Company will
make those payments and contributions, such as unemployment insurance premiums,
workers’ compensation insurance premiums, the employer’s portion of state
disability insurance premiums, and the employer’s portion of federal employment
taxes, which are required by law to be made by the Company.


(g)Equity. Executive will be eligible to receive awards of stock options,
restricted stock or other equity awards pursuant to any plans or arrangements
the Company may have in effect from time to time. The Board or any authorized
committee will determine in its discretion whether Executive will be granted any
such equity awards and the terms of any such award in accordance with the terms
of any applicable plan or arrangement that may be in effect from time to time.
The foregoing notwithstanding, all future equity plans and arrangements will:
(i) provide participant with the right to “net tax settlement” of restricted
share units, (ii) provide participant with the right to “net exercise” of
Executive’s vested stock options (whenever exercised), and (iii) include Board
approved automatic “net exercise” of Executive’s unexercised stock options on
their expiration date to prevent the expiration of stock options due to
restrictions placed on the Executive’s trading in Company stock or other
circumstances that prevent the Executive from financing stock option exercises
using other available methods.


4.Termination of Employment.


(a)Termination. This Agreement and the employment of Executive by the Company
and any Subsidiary may be terminated at any time as follows:


(i)By mutual agreement of the parties;


(ii)By the Company if Executive dies or becomes Disabled. For purposes of this
Agreement, “Disabled” shall mean any mental or physical illness or disability
that renders Executive unable to perform the essential functions of Executive’s
position for a period of 90 consecutive days or 180 days during any twelve month
period with or without reasonable accommodation;


(iii)By the Company for Cause. For purposes of this Agreement, “Cause” shall
mean with respect to Executive, one or more of the following: (A) willful or
grossly negligent violation of any law which causes material injury to the
business of the Company (or any Subsidiary) or entry of a plea of nolo
contendere (or similar plea) to a charge of such an offense, (B) conduct causing
the Company or any of its Subsidiaries significant public disgrace or disrepute,
(C) any act or omission aiding or abetting a competitor, supplier or customer of
the Company or any of its Subsidiaries to the material disadvantage or detriment
of the Company and its Subsidiaries, (D) Executive’s willful violation of
Executive’s fiduciary duties to the Company or any Subsidiary, including the
duty of loyalty and the corporate opportunity doctrine, (E) commission of, or
the act of fraud, dishonesty, misappropriation or embezzlement, or Executive’s
commission of any felony offense, (F) material breach of Executive’s
representations, warranties, or covenants under this Agreement or any other
agreement between the parties hereto that, if curable and unrelated to a breach
of Section 5 of this Agreement, remains uncured for 15 days following written
notice thereof from the Company to the Executive, and (G) refusal to comply with
the Company’s reasonable orders or directives (including refusal to perform,
other than as a result of death or Disability, material assigned duties or
responsibilities that are consistent with normal business practices and this
Agreement) or the Company’s (or its Subsidiaries’) material and reasonable
rules, regulations, policies, procedures or practices that are not inconsistent
with the terms of this Agreement or applicable law, which continues uncured for
15 days following written notice thereof from the Company to Executive.





--------------------------------------------------------------------------------





(iv)By the Company without Cause;


(v)By Executive for Good Reason. For purposes of this Agreement, “Good Reason”
means Executive’s resignation from employment at any time within ninety (90)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following: (A) a reduction in
Executive’s Base Salary below the amount on the date hereof (other than a
substantially similar reduction applicable to all executives), (B) the Company
requiring, without Executive’s consent, that Executive relocate Executive’s
principal place of business outside a 30-mile radius from the location where
Executive is employed as of the Effective Date or such other location as
consented to by Executive, (C) material breach by the Company of this Agreement,
or (D) without Executive’s consent, a material reduction in Executive’s duties
or responsibilities such that Executive is no longer playing the role of a Vice
President and General Manager (or at least equivalent position). Under this
Agreement, Executive will not be able to resign for Good Reason without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and, if such grounds are curable, a reasonable
cure period of not less than thirty (30) days following the date of such notice;
or


(vi)By Executive, voluntarily, at any time; provided that Executive agrees to
give the Company not less than 90 days written notice of Executive’s resignation
unless such notice period is waived by the Company.


(b)Consequences of Termination. Executive shall be entitled to the following
compensation in the event of termination of Executive’s employment pursuant to
the terms of paragraph 4(a):
(i)Following any termination under paragraphs 4(a)(i), (ii), (iii) or (vi),
Executive (or in the event of Executive’s death, Executive’s estate) shall be
entitled to receive, immediately upon termination by the Company for Cause or
based on mutual agreement, or within thirty (30) days of the date of termination
based on death, Disability, or resignation by Executive without Good Reason, a
lump sum payment in cash in an amount equal to Executive’s accrued and unpaid
Base Salary plus any authorized business expenses incurred and un-reimbursed as
of the date of termination or death. In addition, in the event of Executive’s
cessation of employment because he has become Disabled, or due to his death, in
addition to any bonus payable pursuant to Section 10(c) below, Executive shall
receive a pro rata payment of Executive’s 3(b) Performance Bonus (taking into
account the provisions of Section 3(b)(ix)), such pro rata 3(b) Bonus payment
being calculated as the product of that fiscal year’s 3(b) Bonus multiplied by a
fraction, the numerator of which is the number of days Executive is employed
with the Company in the fiscal year in which Executive’s termination from
employment occurs and the denominator of which is 365 days, and such bonus
payment, if any, shall be made in a cash lump sum within the same calendar year
in which the Company receives its audited financials for such fiscal year.


(ii)Following any termination under paragraphs 4(a)(iv) or (v) (and despite his
subsequent death), Executive (or, in the event of Executive’s death, Executive’s
estate) shall be entitled to receive (A) immediately upon termination by the
Company without Cause, or within fifteen (15) days of the date of termination by
Executive for Good Reason, a lump sum payment in cash in an amount equal to
Executive’s accrued and unpaid Base Salary plus any authorized business expenses
incurred and un-reimbursed as of the date of termination, (B) severance
(“Severance”) in an amount equal to: Executive’s per annum Base Salary as of the
date of termination, unless Executive’s Base Salary was reduced in violation of
paragraph 4(a)(v)(A), in which case it shall be an amount equal to Executive’s
per annum Base Salary as in effect prior to such reduction, provided such amount
is greater than Executive’s Base Salary on the date of termination; and provided
further that such amount shall be payable in twelve substantially equal payments





--------------------------------------------------------------------------------





beginning, as provided in Section 4(b)(iii), on the first regular payroll date
immediately following the eighth (8th) day following the Executive’s timely
execution of a Release, (C) in addition to any bonus payable pursuant to Section
10(c) below, a pro rata payment of Executive’s 3(b) Performance Bonus, such pro
rata 3(b) Bonus payment (taking into account the provisions of Section 3(b)(ix))
being calculated as the product of that fiscal year’s 3(b) Bonus multiplied by a
fraction, the numerator of which is the number of days Executive is employed
with the Company in the fiscal year in which Executive’s termination from
employment occurs and the denominator of which is 365 days, and such bonus
payment, if any, shall be made in a cash lump sum within the same calendar year
in which the Company receives its audited financials for such fiscal year and
(D) during the period Executive receives severance, COBRA insurance benefits
funded by the Company, and Executive agrees to reimburse the Company for such
COBRA expenses in excess of the monthly amount the Company was paying toward
Executive’s Company-provided group health insurance coverage immediately prior
to Executive’s cessation of employment; provided, however, if the COBRA
insurance coverage period expires during the severance period, then during the
remainder of the severance period, the Company shall make monthly payments to
Executive to subsidize Executive’s health care insurance costs in an amount
equal to the monthly dollar amount the Company was paying toward Executive’s
Company-provided group health insurance coverage immediately prior to
Executive’s cessation of employment. “Change of Control Event” as used herein
means the occurrence of any of the following: (i) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” or “group”
(as such terms are used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act);
or (ii) any person or group, becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of the Company, including by way of merger,
consolidation, or otherwise; provided that a “Change of Control” shall not occur
due to beneficial ownership by Compass Group Diversified Holdings LLC
(“Compass”) unless both its ownership has previously fallen below fifty percent
(50%) of the Company and more than three consecutive years have passed without
any Person employed by, or serving as a partner or manager of, Compass, or
Compass Group Management LLC, having served as a Board member.


(iii)Notwithstanding anything in this Agreement to the contrary, Severance shall
not be paid nor begun prior to the eighth (8th) day following the return by
Executive to the Company of an executed release as described in the immediately
following sentence (the “Release”) and only if such Release is returned to the
Company prior to the sixtieth (60th) day immediately following the Executive’s
“separation from service” (within the meaning of Section 409A). Any “Release”
shall provide, in effect, that Executive thereby releases and waives, for
Executive and Executive’s heirs, executors, administrators and assigns, all
claims against the Company and its Subsidiaries, and their respective officers,
directors, employees, agents, shareholders, future shareholders, affiliates,
divisions, successors, predecessors, representatives, attorneys, and assigns,
and any persons acting with them (“Releasees”), from all claims (including
claims for attorneys’ fees and costs), demands and causes of action, known or
unknown, which Executive may have or claim to have against any Releasee, arising
out of, or in any way relating to, Executive’s employment, or the termination of
Executive’s employment, with the Company (including its Subsidiaries and
affiliates), whether based on any act or omission to act or otherwise.


(iv)Subject to Executive’s timely execution of a release, any payment under
paragraphs 4(b)(i) and (ii) shall be made in accordance with the Company’s
normal payroll, or other applicable payment, practices, and, other than the
payment of such amounts, the Company’s obligation to make any further payments
of any kind or provide benefits, other than extended health coverage under
4(b)(ii), to Executive shall cease and terminate upon Executive’s date of
termination.





--------------------------------------------------------------------------------





(c)Resignation Upon Termination. Upon termination of Executive’s employment for
any reason, Executive agrees and covenants that Executive shall immediately
tender a resignation to the Company for any position held by Executive as a
member of the Company’s and each of its Subsidiaries’ Boards of Directors and
any committee thereof.


(d)Suspension of 409A Payments. Any payment or benefit under this Agreement that
Company reasonably determines is subject to Section 409A(a)(2)(B)(i) of the
Internal Revenue Code shall be delayed to the extent required by Section 409A
until a date that is six months and one day from the date of Executive’s
Separation from Service (as such term is defined herein below) (the “409A
Suspension Period”). Within 10 days after the end of the 409A Suspension Period,
Company shall pay to Executive a lump sum payment in cash equal to any payments,
and any cash payments that the Company would otherwise have been required to
provide, but for the imposition of the 409A Suspension Period. After the 409A
Suspension Period, Executive shall receive any remaining cash payments or
benefits in accordance with the terms of this Agreement (as if there had not
been any 409A Suspension Period beforehand). For purposes of this Agreement,
“Separation from Service” shall have the meaning set forth in Treasury
Regulation Section 1.409A-1(h)(1)(i); provided, however, that pursuant to
Treasury Regulation Section 1.409A-1(h)(1)(ii), the parties hereby provide that
a “separation from service” shall occur within the meaning of Treasury
Regulation Sections 1.409A-1(h)(1)(i) and (ii) as of the first date coincident
with or following a termination of employment that the Company and Executive
reasonably anticipate a permanent reduction in the level of bona fide services
that Executive will perform for Company (and any entity that would be considered
the same “service recipient” as Company under Internal Revenue Code Section 409A
(collectively, the “Service Recipient”) in the future (whether as an employee or
an independent contractor) will decrease to a level equal to twenty percent or
less of the average level of bona fide services Executive provided to the
Service Recipient in the 36 months immediately preceding such date (or the full
period of service to the Service Recipient if Executive has been providing
services to the Service Recipient for less than 36 months).


(e)All payments to be made to Executive upon a termination of employment may
only be made upon a Separation from Service of Executive or a Change of Control
Event. For purposes of Section 409A, (i) each payment made under this Agreement
shall be treated as a separate payment; (ii) Executive may not, directly or
indirectly, designate the calendar year of payment; and (iii) no acceleration of
the time and form of payment of any nonqualified deferred compensation to
Executive or any portion thereof, shall be permitted except in relation to a
Change of Control Event.


5.Confidential Information.


(a)Executive acknowledges that the continued success of the Company and its
Subsidiaries and affiliates, depends upon the use and protection of a large body
of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information.” Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s or its Subsidiaries’ or
affiliates’ current or potential business or is disclosed to the Company or its
Subsidiaries by any third party pursuant to a confidentiality agreement and
(ii) is not generally or publicly known. Confidential Information includes,
without specific limitation, information, observations and data obtained by
Executive during the course of Executive’s performance of the services under
this Agreement, information concerning acquisition opportunities in or
reasonably related to the Company’s or its Subsidiaries’ or affiliates’ business
or industry of which Executive becomes aware during the Employment Period, the
persons or entities that are current, former or prospective suppliers or
customers of any one or more of them during Executive’s course of performance of
services under this Agreement, as well as development, transition and
transformation plans,





--------------------------------------------------------------------------------





methodologies and methods of doing business, strategic marketing, product
development and business expansion plans, including plans regarding planned and
potential sales and financial projections, employee lists and telephone numbers,
locations of sales representatives, product designs and specifications,
including any future or proposed products, manufacturing techniques and
information, integration processes and financial information and forecasts.
Therefore, Executive agrees that Executive shall not at any time, directly or
indirectly, (i) disclose or permit the disclosure of any Confidential
Information to any person or firm other than Company (or its Subsidiaries) or
any person or firm to which such disclosure would be protected by a
confidentiality agreement with the Company (or its Subsidiaries), or (ii) use or
permit the use of any Confidential Information except in the ordinary course of
performance of Executive’s duties. Executive agrees to deliver to the Company at
the end of the Employment Period, or at any other time the Company may request
in writing, all memoranda, notes, plans, records, reports and other documents
relating to the business of the Company or its Subsidiaries or affiliates
(including, without limitation, all Confidential Information), whether on paper
or in any other form or medium, and all copies thereof that Executive may then
possess or have under Executive’s control.


(b)During Executive’s employment with the Company, Executive shall not use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other person to whom Executive has an obligation of
confidentiality, and shall not bring onto the premises of the Company or its
Subsidiaries or affiliates any unpublished documents or any property belonging
to any former employer or any other person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
person. Executive shall use in the performance of Executive’s duties only
information that is (i) generally known and used by persons with training and
experience comparable to Executive’s and that is (x) common knowledge in the
industry or (y) is otherwise legally in the public domain, (ii) otherwise
provided or developed by the Company or its Subsidiaries or affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or person. If at any
time during this employment with the Company or any Subsidiary, Executive
believes Executive is being asked to engage in work that will, or will be likely
to, jeopardize any confidentiality or other obligations Executive may have to
former employers, Executive shall immediately advise the Board so that
Executive’s duties can be modified appropriately.


(c)The obligations of Executive provided in this paragraph 5 shall last, as to
any Confidential Information, for so long as that Confidential Information has
proprietary value, whether during Executive’s employment or after the
termination thereof.


6.Intellectual Property, Inventions and Patents.


(a)Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable works, mask works and moral rights
(in each case, whether or not including any Confidential Information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable or
trademarkable) which (i)(A) are developed using the equipment, supplies,
facilities or trade secrets of the Company or its Subsidiaries, or (B) relate to
the Company’s or its Subsidiaries’ actual or demonstrably anticipated business,
research and development or existing or future products or services, or (C)
result from work performed by Executive for the Company or its Subsidiaries, and
(ii) which are conceived, developed or made by Executive (whether solely or
jointly with others) while employed by or as a result of Executive’s employment
with the Company and/or its Subsidiaries, whether before or after the date of
this Agreement (“Work Product”), belong to the Company or such Subsidiary.
Executive shall promptly disclose such Work Product to the Board and, at the
Company’s





--------------------------------------------------------------------------------





expense, perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish, confirm and perfect such ownership
in the Company or its Subsidiaries, as applicable (including, without
limitation, assignments, consents, powers of attorney, waivers of rights,
including moral rights, and other instruments). Executive acknowledges that all
original works of authorship protected by copyright included in the Work Product
are “works made for hire” as defined in the United States Copyright Act, 17
U.S.C. §101.


(b)As further consideration for the Company’s entering into this Agreement,
Executive hereby assigns to the Company all right, title and interest Executive
owns or at any time may have to the Work Product (whether during the Employment
Period or after the termination of the Employment Period), and to any and all
other Work Product in which Executive may have any right, title, or interest or
which was at any time used in the business of the Company and its Subsidiaries
or its affiliates. At any time, whether during the Employment Period or after
the termination of the Employment Period, upon reasonable request of the
Company, Executive shall fully cooperate with and assist the Company to protect
the Company’s (and its Subsidiaries’) right to and interest in the Work Product
in any and all countries of the world, and, upon reasonable request of the
Company, shall execute all documents and instruments and do all things that may
be required in connection therewith. If Executive is involuntarily terminated,
Executive’s subsequent cooperation with the Company will be coordinated, at the
Company’s expense, with Executive’s then employment commitments.


7.Non-Solicitation. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of
Executive’s employment with the Company and its Subsidiaries (including its
predecessors) Executive has and shall become familiar with the Company’s (and
its Subsidiaries) trade secrets and with other Confidential Information
concerning the Company and its Subsidiaries and affiliates and that Executive’s
services have been and shall be of special, unique and extraordinary value to
the Company and its Subsidiaries and affiliates, and, therefore, Executive
agrees (i) that, from the date of this Agreement and for two years after the
termination of Executive’s employment for any reason, Executive shall not
directly or indirectly solicit or induce, attempt to solicit or induce or assist
any person soliciting or inducing any employee of the Company or any Subsidiary
to leave the employ of the Company or such Subsidiary, or in any way interfere
with the relationship between the Company or any Subsidiary and any employee
thereof, and (ii) that, from the date of this Agreement until one year after the
termination of Executive’s employment for any reason, Executive shall not make
any negative or disparaging statements or communications about the Company, its
Subsidiaries or affiliates, or any of their respective directors, officers,
employees or stockholders.


8.Severability; Remedies.


(a)Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction to the extent
required to be enforceable under applicable law. If, at the time of enforcement
of paragraph 7, a court shall hold that the restrictions stated therein are
unreasonable under circumstances then existing, the parties agree such
restrictions are divisible and shall be reduced to the extent required to be
enforceable under applicable law. Executive acknowledges that the restrictions
contained in paragraph 7 are reasonable and that Executive has reviewed this
Agreement with Executive’s legal counsel.







--------------------------------------------------------------------------------





(b)In the event of the breach or a threatened breach by Executive of any of the
provisions of paragraphs 5, 6, or 7, the Company (and its Subsidiaries) would
suffer irreparable harm, and in addition and supplementary to other rights and
remedies existing in its favor, the Company (and its Subsidiaries) shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions thereof (without posting a bond or other security).
Nothing herein shall be construed as prohibiting the Company (and its
Subsidiaries) from pursuing any other remedies available to them, at law or in
equity, for any breach or threatened breach of this Agreement (including, any of
the provisions of paragraphs 5, 6 or 7) by Executive, including recovery of
damages from Executive and forfeiture of any and all Severance.


9.Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound, (b) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
a legal, valid and binding obligation of Executive, enforceable in accordance
with its terms. Executive hereby acknowledges and represents that Executive has
consulted with independent legal counsel regarding Executive’s rights and
obligations under this Agreement and that Executive fully understands the terms
and conditions contained herein.


10.Miscellaneous.


(a)Survival. Paragraphs 4 through 10 shall survive and continue in full force
and effect notwithstanding the termination of Executive’s employment and this
Agreement.


(b)Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:


Notices to Executive:


Wes Allinger
610 Fair Avenue
Santa Cruz, CA 95060


Notices to the Company:
Fox Factory Holding Corp.
915 Disc Drive
Scotts Valley, CA 95066
Attn: Chief Executive Officer
Facsimile: (770) 331-2904


Fox Factory Holding Corp.





--------------------------------------------------------------------------------





915 Disc Drive
Scotts Valley, CA 95066
Attn: General Counsel




With a copy to:
Paul Hastings LLP
695 Town Center Drive, 17th Floor
Costa Mesa, CA 92626
Attention: William J. Simpson
Facsimile: (714) 668-6305


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
(c)Termination of Prior Agreement/Complete Agreement. This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way. Upon the Effective Date, Executive’s prior Employment
Agreement with the Company (together with all amendments thereto, collectively
the “Terminated Agreement”) shall be automatically terminated without further
action by the parties; provided, however, that Executive shall be entitled to
receive his Performance Bonus under the Terminated Agreement when and if his
Performance Bonus would have otherwise been payable, but pro-rated for the
fiscal year ending December 31, 2013, by multiplying (A) the bonus Executive
would otherwise have received if he had been an employee for the entire fiscal
year by (B) a fraction, the numerator of which is the number of days from (and
including) January 1, 2013 until the Effective Date (but excluding the Effective
Date), and the denominator of which is 365. For the avoidance of doubt, the
termination of the Terminated Agreement will not create any severance or other
obligations to Executive.


(d)No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.


(e)Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or portable document format (PDF)), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.


(f)Successors and Assigns. Subject to the limitations stated herein and in the
2013 Omnibus Plan, this Agreement will be binding upon and inure to the benefit
of the Company and any successor





--------------------------------------------------------------------------------





to the Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets or interests of
the Company whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for
purposes of this Agreement). This Agreement will inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees, but will not
otherwise be assignable, transferable or delegable by Executive. This Agreement
is personal in nature and neither of the parties hereto shall, without the
consent of the other, assign, transfer or delegate this Agreement or any rights
or obligations hereunder except as otherwise expressly provided in this
paragraph 10(f).


(g)Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.


(h)Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
Executive’s employment with or without Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any provision of this Agreement. For purposes of clarification, it is
understood by the parties that Section 10(h) shall in no way invalidate
Executive’s obligation to act within the sixty (60) day time limit of Section
4(b)(iii), as applied to Section 4(b)(ii)(B) and Section 4(b )(iv).


(i)Insurance. The Company may procure in its own name and for its own benefit
life and/or disability insurance on Executive in any amount or amounts
considered advisable. Executive agrees to cooperate in any reasonable medical or
other examination, supply any available information and execute and delivery any
applications or other instruments in writing as may be reasonably necessary to
obtain and maintain such insurance.


(j)Corporate Opportunity. During his employment, Executive shall submit to the
Company all business, commercial and investment opportunities or offers
presented to Executive, or of which Executive becomes aware, at any time during
Executive’s employment which relate to the business of design, manufacture,
distribution, marketing, assembly or sale of suspension products for vehicles,
including mountain bikes, snow mobiles, all-terrain vehicles, motorcycles and
off-road automotive vehicles (“Corporate Opportunities”). Unless approved by the
Board, Executive shall not accept or pursue, directly or indirectly, any
Corporate Opportunities on Executive’s own behalf.


(k)Executive’s Cooperation. During his employment and thereafter, Executive
shall cooperate, at the Company’s expense, with the Company and its Subsidiaries
in any internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company copies of all relevant documents which are or may come into Executive’s
possession to the extent they may be provided to the Company without civil or
criminal penalty to Executive, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments).







--------------------------------------------------------------------------------





(l)Clawback Policy. Notwithstanding any other provision contained herein, all
amounts payable pursuant to Article 3(b) of this Agreement shall be subject to
the Company’s policy entitled “Recoupment of Incentive Compensation Upon
Restatement or Misstatement of Financial Results, or as Required by Law” (as may
be amended from time to time). Executive hereby acknowledges receipt of a copy
of such policy.


(m)Arbitration. Any controversy, claim, cause of action, in law or equity, or
dispute involving the parties (or their affiliated persons or entities) directly
or indirectly concerning this Agreement, Executive’s employment by the Company
or cessation thereof, and/or the subject matter thereof, including its
enforcement, performance, breach, or interpretation, shall be resolved solely
and exclusively by final and binding arbitration held in Santa Cruz, California
by one (1) arbitrator in accordance with the rules of employment arbitration
then followed by JAMS or any successor to the functions thereof. The arbitrator
shall apply California law in the resolution of all controversies, claims and
disputes and shall have the right and authority to determine how his or her
decision or determination as to each issue or matter in dispute may be
implemented or enforced. Any decision or award of the arbitrator shall be final,
conclusive and binding on the parties to this Agreement, and there shall be no
appeal therefrom other than from gross negligence or willful misconduct.
Notwithstanding the foregoing, claims regarding worker’s compensation and
unemployment compensation benefits shall not be subject to arbitration under
this Agreement. Each party in any such arbitration shall be responsible for its
own attorneys’ fees, costs and necessary disbursements; provided, however, that
if one party refuses to arbitrate and the other party seeks to compel
arbitration by court order, if such other party prevails, it shall be entitled
to recover its reasonable attorneys’ fees, costs and necessary disbursements.
Notwithstanding the forgoing, the Company shall pay the arbitrator’s fees.


(i)The parties hereto agree that any action to compel arbitration pursuant to
this Agreement may be brought in any appropriate state court in Santa Cruz
County, California, and in connection with such action to compel, the laws of
California shall control. Application may also be made to such court for
confirmation of any decision or award of the arbitrator, for an order of the
enforcement and for any other remedies which may be necessary to effectuate such
decision or award. The parties hereto hereby consent to the jurisdiction of the
arbitrator and of such court and waive any objection to the jurisdiction of such
arbitrator and court.


(ii)Notwithstanding the foregoing, the Company shall be entitled to seek
injunctive relief and other equitable remedies, in any court of competent
jurisdiction, to enforce this Agreement.
* * * * *





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


COMPANY




FOX FACTORY, INC.
By: /s/ Mario Galasso    


Its: Senior Vice President




EXECUTIVE:
/s/ Wes Allinger 8/23/2013        
Name: Wes Allinger



